Case: 21-10415     Document: 00516073624         Page: 1     Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 28, 2021
                                  No. 21-10415
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Lucio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-118-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Mark Lucio has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Lucio has filed a response. We have reviewed counsel’s brief and the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10415     Document: 00516073624          Page: 2   Date Filed: 10/28/2021




                                   No. 21-10415


   portions of the record reflected therein, as well as Lucio’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Lucio’s
   pro se motion for appointment of new counsel is DENIED as untimely. See
   United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2